DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rungta, et al., U.S. PG-Pub. No. 2019/0278928 (hereafter, “Rungta”).

As to Claim 1, Rungta discloses: a computer-implemented method comprising: instrumenting each of a plurality of resource files ([0038], “The resource allocation system 120 may additionally collect and/or generate usage data describing aspects of the virtual computing resource 142.”);
receiving, from a plurality of clients each executing a different instance of a web application, usage data of the resource files collected by the instances of the web application when being used by a respective one of a plurality of users ([0038], referring to the collection of usage data, including configuration parameters, processing a request to use resources, monitoring resource operations, state data, etc.);
generating a dependencies list for the resource files based on the received usage data ([0127], referring to dependencies associated with each resource);
generating a priorities list for the resource files using the received usage data which indicates how frequently the resource files are being used ([0065], “… the usage data 258 may include aggregate data describing the frequency at which requested resources are passing or failing the security checks…”);
generating groups of resource files based on co-occurrence levels of the resource files in the dependencies list and the priorities list ([0077], referring to the grouping of resources, so they may be processed simultaneously); and
transmitting at least a portion of the groups of resource files to the client for caching in a local cache pool ([0063], “The virtual machine instances in the active pool 240 may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance).”).

As to Claim 2, Rungta discloses: wherein the resource files comprise JAVASCRIPT files ([0047], referring to the use of JavaScript).

Claim 4, Rungta discloses: loading, when rendering pages into the web application, the groups of the resource files corresponding to the rendered pages; and caching, by the client, the resource files into the local cache pool; wherein resource files required for a subsequently rendered pages are obtained from the local cache pool when present ([0063], “The virtual machine instances in the active pool 240 may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance). Each container may have credential information made available therein, so that user codes executing on the container have access to whatever the corresponding credential information allows them to access.” Resources are stored in local cache, so that the executing code has local access to them.).

As to Claim 5, Rungta discloses: tagging each method used by the web application with a tag that identifies, when the method is being executed, which resource file is being utilized by the method and which web application is using such method ([0041], “A resource check record 192A may contain information identifying the type of resource (e.g., virtual machine, data store, message queue, etc.) on which the check operates. The resource check record 192A may further contain information for performing the check, such as source code or executable files that the security assessment system 106 reads and/or executes.”).

As to Claim 6, Rungta discloses: adding a resource identifier to each page utilized by the web application, the resource identifier identifying which group of resource files are required to render the page ([0079], “In some embodiments, the resource is identified by a resource name that uniquely identifies the resource.”).

Claim 8, Rungta discloses: wherein the usage data is continually received and the groupings are updated based on subsequently received usage data ([0065], referring to usage data being dynamically monitored, and [0038], referring to accessing the usage data to update a security model (which includes necessary resources, see e.g. [0040])).

As to Claim 9, Rungta discloses: a system comprising: at least one data processor; and memory storing instructions ([0128], “… the present disclosure provides, in one embodiment, a system including one or more processors and memory storing computer-executable instructions ...”) which, when executed by the at least one data processor, result in operations comprising:
instrumenting each of a plurality of resource files ([0038], “The resource allocation system 120 may additionally collect and/or generate usage data describing aspects of the virtual computing resource 142.”);
receiving, from a plurality of clients each executing a different instance of a web application, usage data of the resource files collected by the instances of the web application when being used by a respective one of a plurality of users ([0038], referring to the collection of usage data, including configuration parameters, processing a request to use resources, monitoring resource operations, state data, etc.);
generating a dependencies list for the resource files based on the received usage data ([0127], referring to dependencies associated with each resource);
generating a priorities list for the resource files using the received usage data which indicates how frequently the resource files are being used ([0065], “… the usage data 258 may include aggregate data describing the frequency at which requested resources are passing or failing the security checks…”);
[0077], referring to the grouping of resources, so they may be processed simultaneously); and
transmitting at least a portion of the groups of resource files to the client for caching in a local cache pool ([0063], “The virtual machine instances in the active pool 240 may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance).”).

As to Claim 11, Rungta discloses: loading, when rendering pages into the web application, the groups of the resource files corresponding to the rendered pages; and caching, by the client, the resource files into the local cache pool; wherein resource files required for a subsequently rendered pages are obtained from the local cache pool when present ([0063], “The virtual machine instances in the active pool 240 may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance). Each container may have credential information made available therein, so that user codes executing on the container have access to whatever the corresponding credential information allows them to access.” Resources are stored in local cache, so that the executing code has local access to them.).

As to Claim 12, Rungta discloses: tagging each method used by the web application with a tag that identifies, when the method is being executed, which resource file is being utilized by the method and which web application is using such method ([0041], “A resource check record 192A may contain information identifying the type of resource (e.g., virtual machine, data store, message queue, etc.) on which the check operates. The resource check record 192A may further contain information for performing the check, such as source code or executable files that the security assessment system 106 reads and/or executes.”).

As to Claim 13, Rungta discloses: adding a resource identifier to each page utilized by the web application, the resource identifier identifying which group of resource files are required to render the page ([0079], “In some embodiments, the resource is identified by a resource name that uniquely identifies the resource.”).

As to Claim 15, Rungta discloses: wherein the usage data is continually received and the groupings are updated based on subsequently received usage data ([0065], referring to usage data being dynamically monitored, and [0038], referring to accessing the usage data to update a security model (which includes necessary resources, see e.g. [0040])).

As to Claim 16, Rungta discloses: a non-transitory computer program product storing instructions ([0110], “The memory 780 may contain computer program instructions (grouped as modules in some embodiments) that the processing unit 790 executes in order to implement one or more aspects of the present disclosure. The memory 780 generally includes RAM, ROM and/or other persistent, auxiliary or non-transitory computer-readable media.”) which, when executed by the at least computing device, result in operations comprising:
instrumenting each of a plurality of resource files ([0038], “The resource allocation system 120 may additionally collect and/or generate usage data describing aspects of the virtual computing resource 142.”);
receiving, from a plurality of clients each executing a different instance of a web application, usage data of the resource files collected by the instances of the web [0038], referring to the collection of usage data, including configuration parameters, processing a request to use resources, monitoring resource operations, state data, etc.);
generating a dependencies list for the resource files based on the received usage data;
generating a priorities list for the resource files using the received usage data which indicates how frequently the resource files are being used ([0065], “… the usage data 258 may include aggregate data describing the frequency at which requested resources are passing or failing the security checks…”);
generating groups of resource files based on co-occurrence levels of the resource files in the dependencies list and the priorities list ([0077], referring to the grouping of resources, so they may be processed simultaneously); and
transmitting at least a portion of the groups of resource files to the client for caching in a local cache pool ([0063], “The virtual machine instances in the active pool 240 may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance).”).

As to Claim 18, Rungta discloses: loading, when rendering pages into the web application, the groups of the resource files corresponding to the rendered pages; and caching, by the client, the resource files into the local cache pool; wherein resource files required for a subsequently rendered pages are obtained from the local cache pool when present ([0063], “The virtual machine instances in the active pool 240 may have one or more containers created thereon and have one or more program codes associated with the user loaded thereon (e.g., either in one of the containers or in a local cache of the instance). Each container may have credential information made available therein, so that user codes executing on the container have access to whatever the corresponding credential information allows them to access.” Resources are stored in local cache, so that the executing code has local access to them.).

As to Claim 19, Rungta discloses: tagging each method used by the web application with a tag that identifies, when the method is being executed, which resource file is being utilized by the method and which web application is using such method ([0041], “A resource check record 192A may contain information identifying the type of resource (e.g., virtual machine, data store, message queue, etc.) on which the check operates. The resource check record 192A may further contain information for performing the check, such as source code or executable files that the security assessment system 106 reads and/or executes.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rungta, as applied to Claim 1, 9, and 16, in view of Kaewell, et al., U.S. PG-Pub. No. 2016/0306895 (hereafter, “Kaewell”).

As to Claim 3, Rungta does not appear to explicitly disclose: the resource files comprise cascading style sheet (CSS) files.

[0002], “Sophisticated web application features are implemented as a combination of HTML, Cascaded Style Sheets, JavaScript code, images, audio, video and other resources.”

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Rungta and Kaewell before him/her, to have modified the resource filetypes of Rungta to include the use of cascading style sheets from Kaewell, because Rungta discloses the use of resource templates, and CSS employs standardized template processing and manipulation features.

As to Claim 7, Rungta does not appear to explicitly disclose: publishing names of the groups of resource files using a Uniform Resource Locator (URL).

Kaewell discloses: publishing names of the groups of resource files using a Uniform Resource Locator (URL) ([0009], referring to the use of URLs to check the local cache for a resource).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Rungta and Kaewell before him/her, to have modified the resource identification of Rungta with the use of URL’s from Kaewell, because web browser programs (which are suggested for use by Rungta at [0017]) are already equipped to process URLs in resource fetching. 

As to Claim 10, Rungta discloses: wherein the resource files comprise JAVASCRIPT files ([0047], referring to the use of JavaScript).



Kaewell discloses: the resource files comprise cascading style sheet (CSS) files ([0002], “Sophisticated web application features are implemented as a combination of HTML, Cascaded Style Sheets, JavaScript code, images, audio, video and other resources.”

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Rungta and Kaewell before him/her, to have modified the resource filetypes of Rungta to include the use of cascading style sheets from Kaewell, because Rungta discloses the use of resource templates, and CSS employs standardized template processing and manipulation features.

As to Claim 14, Rungta does not appear to explicitly disclose: publishing names of the groups of resource files using a Uniform Resource Locator (URL).

Kaewell discloses: publishing names of the groups of resource files using a Uniform Resource Locator (URL) ([0009], referring to the use of URLs to check the local cache for a resource).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Rungta and Kaewell before him/her, to have modified the resource identification of Rungta with the use of URL’s from Kaewell, because web browser programs (which are suggested for use by Rungta at [0017]) are already equipped to process URLs in resource fetching. 

Claim 17, Rungta discloses: wherein the resource files comprise JAVASCRIPT files ([0047], referring to the use of JavaScript).

Rungta does not appear to explicitly disclose: the resource files comprise cascading style sheet (CSS) files.

Kaewell discloses: the resource files comprise cascading style sheet (CSS) files ([0002], “Sophisticated web application features are implemented as a combination of HTML, Cascaded Style Sheets, JavaScript code, images, audio, video and other resources.”

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Rungta and Kaewell before him/her, to have modified the resource filetypes of Rungta to include the use of cascading style sheets from Kaewell, because Rungta discloses the use of resource templates, and CSS employs standardized template processing and manipulation features.

As to Claim 20, Rungta discloses: adding a resource identifier to each page utilized by the web application, the resource identifier identifying which group of resource files are required to render the page ([0079], “In some embodiments, the resource is identified by a resource name that uniquely identifies the resource.”).; and
wherein the usage data is continually received and the groupings are updated based on subsequently received usage data ([0065], referring to usage data being dynamically monitored, and [0038], referring to accessing the usage data to update a security model (which includes necessary resources, see e.g. [0040])).



Kaewell discloses: publishing names of the groups of resource files using a Uniform Resource Locator (URL) ([0009], referring to the use of URLs to check the local cache for a resource).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Rungta and Kaewell before him/her, to have modified the resource identification of Rungta with the use of URL’s from Kaewell, because web browser programs (which are suggested for use by Rungta at [0017]) are already equipped to process URLs in resource fetching. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NIRAV K KHAKHAR/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167